Citation Nr: 0805117	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable disability rating for hiatal 
hernia and duodenal ulcer.  

4.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
degenerative disc disease of the lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  Due to an exceptional pattern of hearing impairment, the 
veteran's service-connected bilateral hearing loss is 
manifested by Level VI hearing acuity in the right ear and 
Level VI hearing acuity in the left ear.

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine  is manifested by:  forward flexion to 50 
degrees; extension to 10 degrees; rotation to 10 degrees, 
bilaterally; and lateral bending to 20 degrees bilaterally.  
There is no evidence of ankylosis or neurologic 
abnormalities.  

3. The veteran's hiatal hernia and duodenal ulcer is 
manifested by mild symptoms that are usually controlled by 
medication.  

4.  The medical evidence of record reveals that the veteran 
has some limitation of motion of the cervical spine which is 
muscular in nature and is related to his service-connected 
low back disability.  

5.  The medical evidence of record reveals that the veteran 
has bilateral knee meniscus disease with arthritis which is 
unrelated to service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 20 
percent rating for degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5243 (2007).

3. The criteria for a 10 percent disability rating for  
duodenal ulcer and hiatal hernia are met for the duration of 
the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 
(2007).

4.  Cervical strain with limitation of motion is proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2007).  

5.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service; may not be presumed 
to have been incurred in service; and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the present case, the required notice 
was provided in a letter dated March 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case this notice was provided in a letter 
dated April 2006.  Although the notice was not provided prior 
to the adjudication of the claims, such error is harmless 
with respect to the issue of service connection for a 
bilateral knee disorder as the preponderance of the evidence 
is against the claim and no rating or effective date will be 
assigned.  With regard to the claim for service connection 
for a cervical spine disability, the Board notes that the 
veteran still has an opportunity to submit evidence and 
argument to the RO concerning the rating and effective date 
to be assigned following the Board's grant of service 
connection below.  

With regard to the claims for increased ratings, the Board 
notes that section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation such as, competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

As noted above, the VCAA duty to notify with regard to the 
claims for service connection was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

With regard to the veteran's claims for increased rating, 
further review is required pursuant to the criteria set forth 
in Vazquez-Flores.  The March 2004 letter did inform the 
veteran that he could submit evidence showing his service-
connected conditions had increased in severity, in the form 
of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  He was told 
to inform the RO of dates of treatment at VA facilities so 
those records could be obtained and that if he had not been 
recently examined or treated that he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  The 
Board finds that such notice is sufficient to satisfy the 
notice requirements for the veteran's claim for an increased 
rating for the ulcer/hiatal hernia disability as the rating 
criteria do not require specific measurements or test results 
until the higher ratings.  

With regard to the claims for higher ratings for hearing loss 
and the low back disability, specific measurements or test 
results are required for an increased rating to be assigned 
and therefore the Secretary must provide at least general 
notice of the requirements and that a disability rating will 
be determined if an increase is found by applying relevant 
diagnostic codes.  The VCAA letter does not satisfy these 
requirements.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 
05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that any notice error(s) with 
regard to the increased rating claims for hearing loss and 
the low back disability (and the ulcer/hernia disability if 
there were any errors with regard to that notice) did not 
affect the essential fairness of the adjudication.  The 
veteran was provided the rating criteria for all three 
disabilities in the June 2005 Statement of the Case.  
Subsequently, although he had the opportunity to do so in the 
substantive appeal and by way of other documentation, he made 
no argument, or assertion with respect to any of the claims 
on appeal except to say that he disagreed with the decision.  
Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for increased ratings to be granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, VA examinations, and the 
requisite medical opinions have been obtained with respect to 
all of the claims on appeal.  The veteran's service medical 
records and VA medical treatment records have also been 
obtained.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records, his contentions, VA medical records, and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for service 
connection and increased disability ratings.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Veterans Court 
has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.



A.  Hearing Loss

The veteran filed his claim for an increased rating in 
January 2004.  At that time his service-connected hearing 
loss was rated at a 20 percent disability rating.  The July 
2004 rating decision on appeal granted an increased rating of 
30 percent for the veteran's service-connected bilateral 
hearing loss.  He disagreed and claims his hearing loss 
warrants the assignment of a disability rating in excess of 
30 percent.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

As noted above, the veteran filed his claim for service 
connection for hearing loss in January 2004.  In April 2004 a 
VA audiology examination of the veteran was conducted.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

75
75
65
75
LEFT

70
85
70
80

The average pure tone decibel loss at the above frequencies 
was 73 for the right ear and 76 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in right ear and 74 percent in the left ear.  The above 
audiometric results translate into Level IV for the right ear 
and Level VI for the left ear.  38 C.F.R. § 4.85 Table VI 
(2007).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the pure tone threshold 
is greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(a).  If the pure tone threshold is 30 decibels or less at 
1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  38 C.F.R. § 4.86(b).  Each ear is evaluated 
separately with respect to the criteria for exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.86.  The pure 
tone thresholds reveal that the veteran had an exceptional 
pattern of hearing impairment in both ears under 38 C.F.R. § 
4.86 (a).  Accordingly, the hearing level for the hearing 
loss in both ears Level VI.  38 C.F.R. § 4.85 Table VIA.  
With Level VI hearing in both ears, the results of the April 
2004 VA audiology examination reveal that the veteran only 
meets the criteria for the assignment of a 30 percent 
disability rating.  38 C.F.R. § 4.85 Table VII, Diagnostic 
Code 6100 (2007)

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's bilateral hearing loss.  The audiological findings 
from the recent VA examination reveals that he has an 
exceptional pattern of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 resulting in a level of 
hearing loss disability which warrants the assignment of a 30 
percent disability rating.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2007).  As previously stated, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria.  
See Lendenmann, 3 Vet. App. at 345, 349 (1992).  Accordingly, 
an increased rating must be denied.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The veteran's representative has argued that the VA 
examination failed to address what effects the veteran's 
hearing loss has upon his daily life and ordinary activity, 
to include employment.  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007), the Veterans Court noted that VA had revised 
its hearing examination worksheets to include the effect of 
the veteran's hearing loss disability on occupational 
functioning and daily activities. See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2007).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused b a deficiency in the examination.

In this case, the VA examination was conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness). The 
examiner noted in the examination report that the veteran 
complained of not being able to hear at all without hearing 
aids.  Thus, the examination report did include information 
concerning how the veteran's hearing loss affects his daily 
functioning.  However, the evidence does not show that the 
veteran's difficulty hearing has resulted in marked 
interference with employment.

The veteran's representative has also argued that VA's 
examination of the veteran in a sound proof room does not 
equate to testing under the ordinary conditions of daily life 
and that the examination is therefore inadequate for rating 
purposes.  However, VA's policy of conducting audiometric 
testing in a sound- controlled room was upheld in Martinak.  
VA's audiological examinations are designed for the purpose 
of obtaining information necessary for the full and accurate 
application of the hearing loss rating schedule, which is 
based exclusively on the results provided from two objective 
tests, a pure tone audiometric test and a speech 
discrimination test.  See 38 C.F.R. § 4.85.  The veteran has 
not offered any evidence demonstrating that the testing 
method used produces inaccurate, misleading or clinically 
unacceptable results.  He has offered only his own 
unsubstantiated lay opinion as to the impropriety of the 
testing method.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is also no indication that the examination and 
testing conducted in the veteran's case is inadequate.

B.  Lumbar Spine

The veteran's degenerative disc disease of the lumbar spine 
is rated at a 20 percent disability rating.  He filed his 
claim for an increased rating in January 2004.  The 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The regulations for 
intervertebral disc syndrome under Diagnostic Code 5293 that 
became effective on September 23, 2002, contained notes 
addressing the definition of incapacitating episodes and 
addressing rating procedure when intervertebral disc syndrome 
is present in more than one spinal segment.  These notes were 
omitted when the criteria for intervertebral disc syndrome 
were reclassified as Diagnostic Code 5243, effective on 
September 26, 2003.  This omission was apparently inadvertent 
and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 
2004).  The correction was made effective from September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The veteran's lumbosacral strain is presently rated under 
Diagnostic Code 5243 for intervertebral disc syndrome.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The current criteria provide a general rating formula for 
diseases and injuries of the spine (for Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2007).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2007).

Range of motion measurement is to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2007).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In the present case there 
is no evidence of incapacitating episodes resulting from the 
degenerative disc disease so the assignment of a higher 
rating under these criteria is not appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).  

The Veterans Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

There is very little medical evidence of record with respect 
to the veteran's claim for an increased rating for his 
service-connected degenerative disc disease of the lumbar 
spine.  VA treatment records generally reveal treatment for 
unrelated disabilities.  The veteran filed his claim for an 
increased rating in January 2004.  In April, a VA examination 
of the veteran was conducted.  Range of motion testing of the 
lumbar spine disclosed:  forward flexion to 50 degrees, 
extension to 10 degrees, and lateral flexion to 30 degrees on 
both sides.  There is no evidence of ankylosis or neurologic 
abnormalities.  The examiner noted that an opinion could not 
be provided concerning additional limitation of motion during 
an episode of pain without sheer speculation  The veteran 
reported that he was not hospitalized for this disability nor 
was he put on bed rest by a physician.  For purposes of 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician.  
Diagnostic Code 5243, Note (1).

In this case, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 20 percent 
for the veteran's degenerative disc disease of the lumbar 
spine.  Specifically, the evidence does not show any 
incapacitating episodes, ankylosis, or limitation of flexion 
to 30 degrees or less.  Moreover, there is no objective 
medical evidence showing any neurologic abnormalities related 
to the service-connected back condition which would warrant a 
separate disability rating.  Accordingly, an increased rating 
is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

The Board has again considered the guidance of the Court in 
Hart v. Mansfield, and considered whether a staged rating is 
appropriate.  However, the veteran's symptoms have remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  

C.  Gastrointestinal Disorder

Historically, the veteran received in service treatment for 
duodenal ulcer and hiatal hernia.  Service connection was 
granted for a duodenal ulcer with hiatal hernia by way of a 
September 1975 rating decision.  The disability was initially 
rated as 10 percent disabling and was reduced to 
noncompensably disabling effective June 1, 1978.

In April 2004, a VA examination of the veteran was conducted.  
He indicated that he could not tell the difference between 
the symptoms of the hiatal hernia and the ulcer.  He stated 
that he had nausea and vomiting two to three times a month 
with physical exertion.  He also reported past complaints of 
abdominal cramping and symptoms of chest pain and 
indigestion.  However, he indicated that he is not having too 
many problems with his stomach and that his symptoms were 
controlled by medication.  There was no evidence of weight 
loss.  Laboratory testing revealed a mild normocytic and 
normochromic anemia.  H. Pylori was also positive.  An upper 
GI series could not be performed due to the veteran's weight.  

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§ 4.114.  Ratings under Diagnostic Codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2007).  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

Duodenal ulcer disease is evaluated pursuant to Diagnostic 
Code 7305, which mandates a 60 percent rating for severe 
symptoms manifested by pain which is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Hiatal hernia is rated under Diagnostic Code 7346.  A 10 
percent rating is assigned when the disease exhibits two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

Resolving all doubt in the veteran's favor, the Board finds 
that a 10 percent evaluation is warranted pursuant to 
Diagnostic Code 7305 based on a mild ulcer with recurring 
symptoms once or twice a year.  The Board has found credible 
the veteran's lay statements in connection with medical 
treatment and the VA examination which included complaints of 
occasional epigastric discomfort, indigestion, and cramping.  
The preponderance of the evidence, however, is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's hiatal hernia and duodenal ulcer.  The veteran 
reports no significant current digestive symptoms at present.  
He indicates that any symptoms he has are generally 
controlled with medication.  The evidence does not show 
severe symptoms two to three times a year averaging at least 
10 days in duration or with continuous moderate 
manifestations as required for a 20 percent or higher rating 
under Diagnostic Code 5305.  Nor does the evidence show the 
presence of dysphagia, pyrosis and regurgitation that is 
productive of considerable impairment of health as required 
for a 30 percent or higher rating pursuant to Diagnostic Code 
7346.

The Board has again considered the guidance of the Court in 
Hart v. Mansfield, and considered whether a staged rating is 
appropriate.  However, the veteran's symptoms have remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  A 10 percent 
disability rating is to be assigned for the entire duration 
of the period covered by this appeal.

III.  Extraschedular Evaluations

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
disabilities, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The veteran has reported that he misses five to seven days of 
work as a maintenance worker due to a combination of service 
connected and non service connected orthopedic disabilities.  
However, the evidence of record does not show that the 
veteran's service connected low back disability is manifested 
in such a manner that the provisions of the rating schedule 
are inadequate in this case.  Moreover, the veteran has not 
made any arguments as to how the hearing loss disability 
(which is already rated based on exceptional patterns of 
hearing loss) and the ulcer/hernia disability are 
inadequately rated under the schedular criteria.  

IV.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  This is 
often referred to as "secondary" service connection as the 
claimed disability has occurred secondary to a service-
connected disability.

A.  Cervical Spine

The veteran claims entitlement to service connection for a 
cervical spine (neck) disorder.  

 In April 2004 a VA examination of the veteran was conducted.  
He reported that he has periods of neck stiffness and 
limitation of motion.  Physical examination revealed 
tightening of the paracervical muscles bilaterally.  Range of 
motion testing of the cervical spine revealed:  extension to 
30 degrees, flexion to 30 degrees, lateral flexion to 30 
degrees on each side, and rotation to 70 degrees on each 
side.  The veteran had complaints of stiffness and pulling at 
the far limits of these ranges of motion.  The examining 
physician indicated an impression of a "normal neck 
examination."  However he also stated that the veteran's 
complaints of neck symptoms were muscular in nature and were 
related to the service-connected low back disability with 
muscle spasm in the lower back extending all the way to the 
neck by the paraspinal muscles.  As the reported ranges of 
motion are not normal as defined by VA regulations, but 
rather show limitation of motion in all ranges of motion of 
the cervical spine, 38 C.F.R. § 4.71a Plate V (2007), and as 
the examining physician specifically indicates the presence 
of muscle spasm in the neck related to the veteran's service-
connected low back disability, the Board finds that the 
evidence of record supports a grant of service connection for 
cervical strain with limitation of motion secondary to the 
service-connected degenerative disc disease of the lumbar 
spine.  

B.  Bilateral Knees

The veteran claims entitlement to service connection for a 
bilateral knee disability.  His primary claim is that his 
current knee disability is secondary to his service-connected 
degenerative disc disease of the lumbar spine.

In April 2004, a VA examination was conducted.  After full 
examination of the veteran's knees the diagnosis was 
"meniscus disease of the knees with arthritic changes."  
The examining physician's opinion was that "there is no 
association between the veteran's service-connected back 
condition and his present pathology in his knees."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral knee disability.  
Review of the service medical records does not reveal any 
complaints, or diagnosis of any knee disability during 
service and there is no evidence of a diagnosis of arthritis 
of the knees within the first year after the veteran 
separated from service.  The only competent medical evidence 
of record which addresses the veteran's current knee 
disability indicates that it is unrelated to his service-
connected back disability.  Accordingly, service connection 
must be denied.  

V.  Conclusion

As the preponderance of the evidence is against the veteran's 
claims which have been denied above, the benefit-of-the-doubt 
rule is inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)



	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 30 percent for bilateral 
hearing loss is denied.  

A disability rating in excess of 20 percent for degenerative 
disc disease o the lumbar spine is denied. 

A 10 percent disability rating for hiatal hernia and duodenal 
ulcer is granted, subject to the law and regulations 
governing the payment of monetary benefits, for the entire 
period of time covered by this appeal.

Service connection for cervical strain with limitation of 
motion is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Service connection for a bilateral knee disability is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


